Citation Nr: 0103527	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  95-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 60 percent 
for residuals of a fractured right femur with femoral and 
sciatic nerve damage and complete foot drop.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The medical evidence of record reflects primarily 
neurologic disability in the right leg, manifested by 
complete muscle atrophy in the lower leg, essentially absent 
sensation below the knee, and absent ankle reflex.  There is 
little evidence of orthopedic disability directly resulting 
from the in-service fracture of the right femur.  

3.  As of July 31, 1996, service connection has been granted 
for degenerative joint disease (DJD) of the right knee and 
DJD and fibrous ankylosis of the right ankle as proximately 
due to or result of the service-connected fractured right 
femur.    


CONCLUSION OF LAW

The criteria for an 80 percent schedular disability rating 
for residuals of a fractured right femur with femoral and 
sciatic nerve damage and complete foot drop have been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.68, 4.71a, 
4.124a, Diagnostic Code 8520 (2000).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service medical records showed that he 
sustained fragment wounds to both upper and lower extremities 
in May 1967.  Specifically with respect to the right leg, he 
sustained a fracture of the right femur, laceration of the 
right femoral vein, contusion of the femoral artery with 
transient spasm, and division of the right sciatic nerve.  X-
rays taken at the 45th Surgical Hospital showed an oblique 
fracture of the distal femur at the junction of the middle 
one-third and the distal one-third.  

He was transferred later in May 1967 to Walter Reed General 
Hospital with a large open wound in the right posterior thigh 
without sensation or motor function below the knee except in 
the distribution of the saphenous nerve.  X-rays of the right 
leg showed a diagonal fracture through the distal femur with 
total medial subluxation of the distal fragment.  Additional 
X-rays characterized the injury as a spiral fracture in the 
midshaft of the femur.  An October 1967 electromyogram 
revealed complete denervation of the muscles supplied by the 
posterior tibial and peroneal nerves in the right lower leg.  
Nerve repair was not indicated.  In December 1967, while on 
convalescent leave, the veteran sustained a refracture of the 
right femur.  X-rays revealed a spiral fracture through the 
old site and with no real displacement of the fracture 
fragments.  

Physical Evaluation Board Proceedings dated in February 1968 
recommended that the veteran be permanently retired from 
service due to paralysis of the right sciatic nerve.  It was 
noted that, under the VA disability schedule, the disability 
was evaluated as complete under disability code 8520.     

The RO established service connection for a fractured right 
femur with nerve and artery involvement in a June 1968 rating 
decision.  At that time, it assigned a convalescent rating of 
100 percent.  In October 1968, the RO assigned separate 
evaluations for each disability.  It assigned a 60 percent 
disability rating for a fractured right femur with femoral 
and sciatic nerve damage and complete foot drop.  The RO 
continued that evaluation in several subsequent rating 
actions.   

In November 1992, the veteran submitted a claim for an 
increased rating.  He argued that he was told initially in 
1968 that the right leg disability was entitled to an 80 
percent evaluation.

In a June 1993 rating decision, the RO denied the veteran's 
claim.  He timely appealed that decision.  The veteran 
essentially reiterated his arguments in his June 1994 notice 
of disagreement.  In his December 1994 substantive appeal, he 
alleged that an amputation of his right leg would occur at 
the upper one-third of the thigh.  He stated that the femur 
fracture was due to massive muscle loss above the fracture, 
such that amputation would have to be performed higher than 
the fracture.      

The veteran was afforded a VA orthopedic examination in July 
1996.  The examiner reviewed the veteran's pertinent medical 
history.  The veteran related that an amputation had been 
considered while he was at Walter Reed, but it was delayed 
and then never done.  He had been fitted with a drop foot 
brace but he did not have to wear it now due to ankylosis of 
the ankle.  Examination revealed right thigh and calf 
atrophy, limitation of motion of the right hip and knee, and 
ankylosis of the right ankle.  In addition, there was about 
one-half to three-quarters of an inch of shortening in the 
right leg.  The examiner described the scarring and skin 
graft on the posterior right thigh.  He also related that 
current X-rays of the right leg indicated that the veteran 
suffered an oblique fracture of the femur, which healed with 
some anterior and lateral bowing at about the junction of the 
middle and distal thirds.  The examiner opined that the ideal 
area for an amputation that would allow for a properly fitted 
prosthesis would be just above the fracture site, which would 
be at about the junction of the middle and distal thirds of 
the femur or a little higher if necessary.  He explained that 
a properly fitted prosthesis required some muscle tissue and 
all good skin.  However, he noted that, because the X-rays 
did not show the entire femur, he had to estimate as to the 
best location for an amputation site.   

The veteran also underwent a VA neurology examination in July 
1996.  Examination revealed complete atrophy of the right 
calf, absent foot movement and strength, overall right leg 
weakness, absent right ankle reflex, essentially absent 
sensation below the right knee, and right foot discoloration 
and hair loss.  The diagnosis included permanent and 
unequivocal injury to the right sciatic nerve with complete 
neurological atrophy of all muscles below the knee, as well 
as sensory and dysautonomic changes of the skin on the right 
leg and foot.   

The September 1996 VA vascular examination report indicated 
that there was relatively normal arterial and venous 
function.  

In a September 1997 rating decision, the RO granted service 
connection for disorders including degenerative joint disease 
(DJD) of the right hip, DJD of the right knee, and DHD and 
ankylosis of the right ankle as secondary to the fractured 
right femur.  The RO assigned separate evaluations for each 
affected area.  

During a March 2000 VA orthopedic examination, the veteran 
related that he had complete foot drop on the right with 
recurrent breakdown of skin on the plantar surface of the 
foot.  He also had pain in and about the right hip.  
Examination of the right lower extremity revealed about one 
and one-quarter inches of true shortening of the right leg, 
marked atrophy of the calf, minimal tenderness about the 
trochanteric bursa, and evidence of healing ulcers on the 
plantar aspect of the foot.  There was no thigh atrophy.  The 
examiner noted that the veteran had multiple scars including 
skin grafts on the posterior aspect of the thigh and the 
lateral aspect of the left hip.  He indicated that, if the 
veteran had to have an amputation, it would probably be at 
the junction of the upper and middle thirds of the femur 
because of the scar tissue.  The examiner recommended against 
amputation at present because the veteran was functioning 
well and was employed.  

The report of the March 2000 VA neurology examination 
included findings of clear atrophy of the right lower leg, 
essentially absent sensation over the right lower leg, and 
absent reflexes.  The examiner stated that there was 
dysfunction of the right sciatic, tibial, and peroneal 
nerves.  

The April 2000 VA vascular examiner stated that the veteran's 
disability was not vascular in nature.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (West 
1991).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).      

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

VA regulations provide that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.   For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation provided under Code 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level. Id.    

Thigh amputations are evaluated under Diagnostic Codes 
(Codes) 5160, 5161, and 5162 according to the location of the 
amputation.  38 C.F.R. § 4.71a.  Under Code 5162, a 60 
percent rating is warranted for amputation of the thigh at 
the middle or lower thirds.  An 80 percent rating is assigned 
under Code 5161 for amputation at the upper third, one-third 
of the distance from the perineum to the knee joint measured 
from the perineum.  Finally, the maximum rating available for 
a thigh amputation as provided by Code 5160 is 90 percent, 
for amputation with disarticulation, with loss of the 
extrinsic pelvic girdle muscles.  

In this case, the March 2000 VA orthopedic examiner opined 
that an amputation would probably have to be performed at the 
junction of the upper and middle thirds of the femur because 
of the presence and location of the scar tissue on the right 
thigh.  The July 1996 VA orthopedic examiner opined that the 
ideal area for amputation would be just above the fracture 
site, or at about the junction of the middle and distal 
thirds of the femur, or a little higher if necessary.  
However, he added that, because the X-rays he viewed did not 
show the entire femur, he had to estimate as to the best 
location for an amputation site.  

Considering the caveat attached to the latter opinion, the 
Board finds that the March 2000 VA examiner opinion is more 
probative as to the proper amputation site.  In addition, the 
Board finds that such an amputation would satisfy the 
criteria for an 80 percent rating under Code 5161.  
Therefore, in this case, the combined evaluations for 
disabilities of the veteran's right lower extremity 
(including and below the site of the hypothetical amputation) 
cannot exceed 80 percent.  38 C.F.R. § 4.68.       

At the time of the veteran's claim for an increase in 1992, 
which is the claim underlying this appeal, the veteran's 
service-connected disabilities of the right lower extremity 
consisted of a fractured right femur with femoral and sciatic 
nerve damage and complete foot drop, rated as 60 percent 
disabling; and ulcers on the bottom of the right foot, rated 
as zero percent disabling.  Therefore, the combined service-
connected disability rating for the right lower extremity was 
60 percent.  See 38 C.F.R. § 4.25 (combined ratings table). 

As of July 31, 1996, the service-connected disabilities of 
the right lower extremity consisted of the fractured right 
femur with femoral and sciatic nerve damage and complete foot 
drop, rated as 60 percent disabling; DJD of the right knee 
with limitation of motion, rated as 10 percent disabling; DJD 
and fibrous ankylosis of the right ankle, rated as 20 percent 
disabling; and ulcers on the bottom of the right foot, rated 
as 0 percent disabling.  The combined service-connected 
disability rating for the right lower extremity is 70 
percent. Id.  The Board notes that the 10 percent rating 
assigned for the right hip is not included in this combined 
evaluation because that disability is above the site of the 
hypothetical amputation, although its inclusion would not 
increase the combined evaluation.  

The RO has evaluated the service-connected residuals of the 
fractured right femur are currently evaluated as 60 percent 
disabling under Code 5255, impairment of the femur.  
38 C.F.R. § 4.71a.  Under that diagnostic code, a 60 percent 
rating is assigned when there is a fracture of the surgical 
neck of the femur with false joint, or when there is a 
fracture of the shaft or the anatomical neck of the femur 
with nonunion, without loose motion, and weightbearing 
preserved with the aid of a brace.  A maximum schedular 
evaluation of 80 percent is in order when there is a fracture 
of the shaft or the anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  
Lesser ratings are awarded for malunion of the femur with 
varying degrees of knee or hip disability: 30 percent for 
marked, 20 percent for moderate, and 10 percent for mild.    

In addition, the veteran's disability may be evaluated under 
Code 8520, paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a.  Under Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.   When 
there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation.  Moderate or mild incomplete paralysis warrants a 
20 percent or a 10 percent rating, respectively.    

In this case, although the service medical records document 
the incurrence of an oblique or spiral fracture of the femur 
in service, there is no evidence of nonunion or loose motion.  
In addition, there is no evidence of false joint or malunion.  
In fact, there appears to be little residual orthopedic 
disability directly associated with the in-service injury.  
The RO has assigned separate evaluations for secondary hip 
and knee disabilities.  As demonstrated by the recent VA 
examinations, the veteran's primary disability is due to the 
neurologic injury suffered in service.  Therefore, the Board 
finds that the disability characterized as residuals of a 
fractured right femur with femoral and sciatic nerve damage 
and complete foot drop is most appropriately evaluated under 
Code 8520.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Moreover, the Board finds that the disability 
picture clearly satisfies the criteria for the maximum 
schedular rating of 80 percent under Code 8520.  38 C.F.R. § 
4.7.

Therefore, the Board finds that there is a combined 80 
percent service-connected rating for the right lower 
extremity.  This evaluation is the maximum allowed by the 
amputation rule.  38 C.F.R. § 4.68.  The Board notes that, in 
combination with his other service-connected disabilities, 
the veteran's overall service-connected disability rating is 
100 percent.  38 C.F.R. § 4.25; see 38 C.F.R. § 4.26 
(bilateral factor).    

However, it should be noted that, as of July 31, 1996, an 80 
percent rating for the residuals of the fractured right femur 
together with the evaluations for the secondary knee and 
ankle disabilities results in a combined 90 percent service-
connected rating for the right lower extremity, which 
violates the amputation rule.  38 C.F.R. § 4.68.  Although 
sympathetic to the veteran's arguments for a higher 
evaluation, the Board is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  Therefore, 
the maximum rating allowed by the amputation rule is 
80 percent, for the entire disability, i.e., residuals of a 
fractured right femur with femoral and sciatic nerve damage 
and complete foot drop, and with DJD of the right knee and 
DJD and fibrous ankylosis of the right ankle.    

The Board notes that, although the evidence reflects 
shortening of the right leg, VA regulations prohibit the 
combination of a rating for shortening of a lower extremity 
with an evaluation for fracture or faulty union in the same 
extremity.  38 C.F.R. § 4.71a, Code 5275, Note.  Because the 
80 percent evaluation reflects the disability evaluation for 
the entire disability (which is primarily manifested as 
neurologic deficit), a rating for shortening of the right leg 
is not permitted.  Even if a rating was allowed, review of 
the evidence suggests that the veteran would be entitled only 
to a 10 percent evaluation for such shortening, which would 
not affect the overall disability evaluation, either by 
virtue of the combined rating system or application of the 
amputation rule.        

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  Specifically, VA examiners have noted that 
the veteran continues to be employed and to function well.  
There is no evidence of recent or frequent related 
hospitalization.  Therefore, the Board finds no basis for 
consideration of an extra-schedular evaluation.    



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an 80 percent schedular disability rating 
for residuals of a fractured right femur with femoral and 
sciatic nerve damage and complete foot drop is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



